




--------------------------------------------------------------------------------



CONTRACT OF EMPLOYMENT


The undersigned:


1.
VISTAPRINT BV, with its registered office at Venlo, the Netherlands, duly
represented in this matter by Mrs. W. Cebula (hereafter referred to as "the
Employer")



and


2.
Mr. W. Jacobs (hereafter referred to as "the Employee")



Declare to enter into a contract of employment subject to the conditions below:


Article 1 - Period of employment


1.1
The Employee enters the service of the Employer on or before May 1st, 2011, in
the position of Vice President, Plant Director Venlo on the basis of a 40 hour
work week.



1.2
This contract of employment is entered into for an indefinite period.



1.3
Both parties are entitled to interim termination. Interim termination by the
Employer or the Employee is subject to a 3 months notice period. Interim
termination is effective at the end of a calendar month.



1.4
If this contract of employment would be prolonged and by then still exist, this
contract will end automatically without any prior notice being required on the
first day of the month in which the Employee reaches the age of 67.



Article 2 - Position and responsibilities


2.1    The Employee shall fulfil the position of Vice President, Plant Director
Venlo, charged with the primary tasks and responsibilities mentioned in the
attached job description that is part of this contract of employment and which
attachment is signed by both parties for agreed and approved. Such job
description may be amended from time to time based upon the needs and
requirements of the Employer and the business.


2.2    The Employee functionally reports to the President, Vistaprint Europe.


2.3    The operational base of the Employee shall be Venlo. The Employee shall
work on other locations if so reasonably required. Both parties needs to be
agreed on a relocation or the change of the operational base of the employee.







--------------------------------------------------------------------------------





2.4    The Employer shall, within the confines of reasonableness reserve the
right to make changes to the position of the Employee, including concomitant
changes to terms of employment.


Article 3 - Collective Labour Agreement of the Grafimedia


3.1    The Employer and Employee both acknowledge that the position of Vice
President, Plant Director Venlo is a position as meant under the last paragraph
of article 1.2.2 of the Collective Labour Agreement (CAO Grafimedia) that is
excluded from applicability of the Collective Labour Agreement of the
Grafimedia. Therefore the stipulations of the Collective Labour Agreement of the
Grafimedia do not apply on the contract of employment between employer and
employee.


Article 4 - Salary


4.1
The Employee’s salary is € 185,000.- gross per year, including holiday
allowance. The monthly salary is payable at the end of each month (12x in the
year and the yearly holiday allowance is paid out with the monthly salary in
May), less compulsory and agreed deductions by the Employer.



4.2
Overtime may occur and is a normal part of the job of Employee. Compensation for
overtime is included in the salary mentioned under article 4.1, so the Employee
has no separate right of compensation for overtime.



4.3
The Employee participates in a bonus plan with a target of EUR 55,000.- gross a
year. Payment depends on reaching the goals and objectives. The employee’s
quarterly bonus will be based 50% on individual goals, 50% will be based on
Company performance against overall company goals (Vistaprint job level L04).



4.3.1    The goals and objectives for each quarter will be set out and
determined by the Employer in the last month of the preceding quarter. The
company reserves the right to modify payment of the bonus as well as goals and
objectives at any given point in time.
4.3.2
Within one month after the ending of a quarter close, judgment will take place
whether the Employee has met the goals and objectives of the bonus plan, that
qualify for a (partial) bonus payment. Bonus payment will take place in the
second month end following the quarter end involved.



4.4
Restricted Share Unit Grant. Subject to approval by the Supervisory Board and/or
Management Board of Vistaprint N.V. (the Company’s parent, whose ordinary shares
are publicly traded on NASDAQ) or its designee, you will be granted an award for
4.000 restricted share units (“RSUs”) of Vistaprint N.V. under Vistaprint’s
Amended and Restated 2005 Equity Incentive Plan (the “Plan”). The RSUs will vest
over a four-year period, at the rate of 25% after the first year and 6.25%
quarterly thereafter so long as you remain employed by the Company. Upon
vesting, the RSUs are payable in ordinary shares of Vistaprint N.V. While this
paragraph is a general description of your RSU award, the RSU award will at all
times be subject to all terms, vesting schedules, limitations, restrictions and
termination provisions set forth in the Plan and in the separate RSU agreement
that you will sign or accept electronically to evidence the grant of the RSUs.



4.5
In addition and subject to the terms of the plan, you will be eligible to
receive future awards of long-term incentive compensation.






--------------------------------------------------------------------------------







4.6
The employee will have the opportunity to participate in the car-lease program,
according to the plan as stated by the Dutch tax authorities. For this, the
maximum amount to spent by the employee is allowed to be € 1,000.- per month.



Article 5 - Holiday entitlement and allowance


5.1    The Employees holiday entitlement is 28 working days per calendar year.


Article 6 - Pension


6.1    The employer will annually contribute a fixed amount to the pension of
the employee, for which pension the employee is fully responsible by himself.
The pension premium is yearly based on a percentage of the annual gross salary,
less the exemption of old age pension (Witteveen-franchise), based on the
Nationale Nederlanden pension rulings. The employee’s contribution is 5.53% per
cent of the annual gross salary, less the exemption of old age pension
(Witteveen-franchise).
    
Since both gross salary and Exemption of old age pension are subject to changes,
the maximised contribution will be determined every year. If under tax law only
a lower contribution is privileged / facilitated and in accordance with the
guidelines of the tax law, the contribution will be determined and maximised on
this privileged/facilitated and in accordance with the guidelines determined
amount.


Article 7 - Expenses


7.1    Expenses which may be incurred within reason by the Employee in the
exercise of his
duties, shall be reimbursed to him each month by the company on the bases of
specified expense statements with submission of the invoices concerned. The
Employee is obliged to minimise to his best efforts the costs and to act as if
the Employee were to pay for such expenses directly.


7.2    The employee will be provided with a phone and laptop.


Article 8 - Occupational disability


8.1    If the Employee is unable to carry out his duties as a result of sickness
or an accident,     he shall be obliged to notify the Employer as quickly as
possible.


8.2    In the event of occupational disability on the grounds of sickness or
accident, the Employer will continue the monthly salary payments to a maximum of
24 months or so much shorter as the employment contract may end earlier. The
continuation of salary payments does not include possible bonus payments and car
leasing benefits. These bonus payments and car leasing benefits will not be
calculated or paid over the periods of absence of the Employee, due to
occupational disability on the grounds of sickness or accident.


Article 9 - Work for third parties







--------------------------------------------------------------------------------





9.1    The Employee shall not, without written permission of the Employer, work
for another
employer or client during the term of employment and shall refrain from
conducting business for his own account.


9.2    The Employee shall not be entitled to accept, either directly or
indirectly, any financial or other benefits from third parties which may in any
way be related to his work for the Employer.


Article 10 - Secrecy


10.1    Both during and after the contract of employment, the Employee shall
observe strict
secrecy with regard to all details with which he is familiar in relation to the
Employer and the Employers company and the activities of the company and
companies/businesses which are affiliated with the Employers company, to the
extent that these details have a confidential character or if the Employee could
or should be aware of their confidential character.


10.2    The secrecy obligation shall also apply vis-à-vis the personnel of the
Employers company itself, its subsidiaries or associated businesses, except to
the extent that it relates to the provision of information which is necessary
for the business operations.


Article 11 - Non-competition clause


11.1    The Employee shall not be entitled, without prior written permission
from the
Employer, both during the employment agreement and during a period of one year
after the termination hereof, for whatever reason, in the Netherlands or
elsewhere, to establish, to run or to partly run a business, or have this done,
which is similar or related to that of the Employers company and/or its
subsidiaries and/or businesses associated herewith, either directly or
indirectly, or to have a financial interest in any form whatsoever, in such a
business, or to work therein or therefore in any manner, whatsoever, either in
return for compensation or for no valuable consideration, or to have a share
therein, of any nature whatsoever (otherwise than shares of a company listed on
the stock exchange).


Article 12 - Fine clause


12.1    In the event of violation of any prohibition laid down in points 11, 12
and 13 the Employee shall forfeit an immediately claimable fine for the benefit
of the Employer, without prior summons or court intervention, of EUR 10.000,=
and EUR 2.500,= for each day or part of a day that such a transgression lasts,
without any damages or any loss having to be proved and without prejudice to the
right of the Employer and of the company/businesses affiliated with it to claim
additional compensation or damages, should there be grounds for doing so.


Article 13 - Return of documents


13.1    The business details, correspondence, notes, drawings or other
documents, including photocopies, which the Employee has in his possession in
connection with the fulfilment of his duties, shall be handed over by him to the
Employer at the end of his employment, immediately and without their being
requested.


Article 14 - Presentation after the end of the employment contract





--------------------------------------------------------------------------------







14.1    After the end of the employment, the Employee shall never represent
himself as
though he were still involved with the Employers company, its subsidiaries
and/or any companies/business which is affiliated with it.


Article 15 - Stipulations for personal advantage


15.1    The Employee is prohibited from accepting or stipulating any commission
or advantage, under whatever form or name whatsoever, for himself from customers
or suppliers of the Employer, its subsidiaries or companies/businesses
affiliated with it, directly or indirectly in any matter, whatsoever.


Article 16 - Industrial and intellectual property


16.1    All new products or production methods, other inventions, discoveries,
designs, improvements, models, literary works, science or art, or ideas (whether
or not shown or described or reduced to a practical embodiment and whether or
not they are patented or protected by copyright or all other intellectual and/or
industrial property rights) which have been discovered, made or thought of by
the Employee, alone or together with others, by virtue of his duties with the
Employers company and companies/businesses affiliated with the Employers company
and/or used by the Employers company, shall remain the exclusive property of the
Employer and all rights relating thereto shall belong exclusively to the
Employer, without the Employee being entitled to any kind of compensation,
whatsoever.


Article 17 - other obligations


17.1    The Employee accepts the obligation to perform all the work assigned to
him in a satisfactory manner with diligence and commitment and to refrain from
all actions that could in any way prejudice Employer.


17.2    The Employee will comply with all rules, regulations and instructions as
applicable to him.


Article 18 - Changes


18.1    Changes in this agreement must be given in writing and must be added to
this agreement in the form of an annex signed by both parties.


Article 19 - Applicable law


19.1    This contract is governed by Dutch law. Any disputes will be submitted
to the sub district court of Venlo.


Article 20 - Prior Agreements


20.1    This Agreement supersedes in its entirety the Employment Agreement
between the Employer and the Employee. Nothing in this Agreement shall affect
any non-disclosure, invention or non-competition agreement entered into by the
Employee in connection with his employment with the Employer.





--------------------------------------------------------------------------------





Thus agreed upon and signed in duplicate in Venlo, The Netherlands on




________________                     Maastricht, 9 February 2011
Place & Date                        Place & Date




/s/Wendy Cebula                     /s/Wilhelm G.A. Jacobs
Mrs. W. Cebula                    Mr. W. Jacobs    
Chief Operating Officer





